Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. Claims 1-20 are rejected. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 are rejected as indefinite since parent claim 2 recites that the tetrahydrocannabinol is Δ8-tetrahydrocannabinol whereas dependent claim 3 (from which claims 7-9 directly depend) recites that the tetrahydrocannabinol is Δ9-tetrahydrocannabinol. The plain reading of claim 3 does not indicate that the limitation of claim 3 is somehow referring to a mixture. For this reason, it is unclear if claims 7-9 require a mixture to be produced.
Claim 13 is rejected as indefinite since the term “isopropyl” is an incomplete chemical name and it is therefore unclear which solvent Applicant is attempting to require.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 (and its dependent claims 7-9) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites that the tetrahydrocannabinol is Δ8-tetrahydrocannabinol whereas dependent claim 3 recites that the tetrahydrocannabinol is Δ9-tetrahydrocannabinol. The plain reading of claim 3 does not indicate that the limitation of claim 3 is somehow referring to a mixture. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10-12 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGPub No. 2004/0143126 A1 by Webster et al. in view of U.S. Patent PG No. 2007/0093665 A1 by Burdick et al. and in further view of DE 10106024 A1 by Steup et al. and in further view of Hazekamp, A. Med. Cannabis Cannabinoids 2018, 65-72.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Webster et al. teach a method of converting CBD to a tetrahydrocannabinol according to the following general steps on page 1:
[0009] According to a first aspect of the invention, there is provided a method of converting CBD to a tetrahydrocannabinol comprising:
[0010] providing a reaction mixture comprising a catalyst in an organic solvent;
[0011] adding CBD to the reaction mixture;
[0012] mixing said reaction mixture;
[0013] allowing the mixture to separate into an aqueous phase and an organic phase;
[0014] removing the organic phase; and
[0015] eluting the tetrahydrocannabinol from the organic phase.
The prior art teaches a step corresponding to step (a) in paragraph [0010] with the exception of the identity of the catalyst, a step corresponding to step (b) in paragraph [0011], a step corresponding to step (c) in paragraph [0012] with the exception of “a predetermined period of time;” a step corresponding to step (e) in paragraph [0014] and a step corresponding to step (f) in paragraph [0015].
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The main differences between the instant claims and the prior art is the lack of a teaching of the catalyst being aluminum isopropoxide in step (a) and a lack of teaching a filtration step according to instant step (d). Additional limitations and dependent claims are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the identity of the catalyst, Webster et al. teach the following on page 2:
[0052] In some embodiments, the catalyst is a Lewis acid, for example, p-toluenesulfonic acid, boron trifluoride or BF3Et2O. In some embodiments, the BF3Et2O is in dry methylene chloride, ehtyl acetate, ethanol, hexane or other organic solvent. In yet other examples, the catalyst may be hydrochloric acid in ethanol or sulfuric acid in cyclohexane.

The prior art teaches examples of Lewis acids but does not specifically refer to aluminum isopropoxide. Burdick et al. teach methods of treating a compound of the following formula with “an organoaluminum-based Lewis acid catalyst” (page 4):

    PNG
    media_image1.png
    237
    232
    media_image1.png
    Greyscale

To yield compounds of the following general formula:

    PNG
    media_image2.png
    241
    237
    media_image2.png
    Greyscale
.
Burdick et al. particularly note that the process is useful for preparing delta-9-tetrahydrocannabinol in the abstract, provide definitions in paragraph [0044] that would read on converting CBD to delta-9-tetrahydrocannabinol and teach an example on page 8 (Example 3). Regarding the identity of the catalysts, Burdick et al. provide a list in paragraph [0039] (page 4) including “aluminum triisopropoxide,” which is another name for aluminum isopropoxide. In the interest of determining which Lewis acid catalyst would provide optimum results in terms of yields, cost, etc. in the method of Webster et al., a person having ordinary skill in the art would have been motivated to screen catalysts known to be useful in catalyzing the same reaction including those disclosed by Burdick et al. 
	Regarding instant step (d), Burdick et al. teach Example 3 on page 8 where the reaction was quenched with water and filtered through celite. In combining the catalysts of Burdick et al. with the general method of Webster et al., a person having ordinary skill in the art would be been motivated to test both work-up techniques, i.e. either obtaining an aqueous phase as disclosed by Webster et al. or filtering as disclosed by Burdick et al. to determine which would provide optimum results for embodiments using aluminum triisopropoxide. 
	Regarding the limitation of “for a predetermined period of time” in step (c), this limitation appears to involve a mental step; however, a person of skill would have at least been motivated to perform the reaction for the same periods of time as taught in the prior art for the purposes of direct comparison.
	Regarding instant claims 2 and 3, Burdick et al. teach the following on page 4:

    PNG
    media_image3.png
    127
    504
    media_image3.png
    Greyscale

Therefore, a person of skill would at least expect Δ8-THC and Δ9-THC to be produced thus reading on each of claims 2 and 3. 
	Regarding instant claims 4-6, Webster et al. teach yields in paragraph [0056] on page 3 including at least 70%. Furthermore, Burdick et al. teach an example on page 10 (Example 10) where an estimated yield of 95% was obtained. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. The same rationale would apply to claims 10-12 where Burdick et al. teach reaction temperatures ranging from -20°C and 100 °C on page 5 (paragraph [0043]). Regarding instant claim 12, the phrase “is substantially mixed” would appear to be a general term that could be interpreted to mean mixed sufficiently to allow complete conversion of starting materials. 
	Regarding instant claim 14, the limitation regarding removing the organic solvent “under a pressure near atmospheric pressure to a pressure substantially below atmospheric pressure” would read on removal at atmospheric pressure; however, a person having ordinary skill in the art would have been motivated to use common techniques such as a rotary evaporator under reduced pressure and where Burdick et al. teach removal of solvents in Example 10 under reduced pressure. Regarding instant claim 15, Burdick et al. teach “a nitrogen inerted, stirred solution” starting material in Example 10 and Webster et al. further teach the use of a nitrogen atmosphere in paragraph [0055] on page 2. Regarding instant claims 16-18, Webster et al. teach the following on page 3:

    PNG
    media_image4.png
    175
    471
    media_image4.png
    Greyscale

A person having ordinary skill in the art would have been motivated to perform analogous purifications as instantly claimed using RP-HPLC using the mobile phases of claim 18.
	Regarding instant claims 19 and 20, Webster et al. generally discuss the utility of cannabis on page 1 and the presence of tetrahydrocannabinols and CBD in natural sources but do not teach that the starting material (the CBD) comprises Δ9-THC. Steup et al. teach methods of converting CBD to Δ9-THC beginning with plant materials as follows (page 1, machine translation):
The synthetic methods mentioned above have been developed because isolation of the Δ -tetrahydrocannabinol from Cannabis indica is prohibited by law, e.g. B. by the provisions of the German Narcotics Act. However, since the synthetic processes are very complex and, on the other hand, dronabinol is gaining increasing medical importance because of its immunosuppressive and cytostatic properties, but above all for alleviating the side effects occurring in cancer therapy, the task arose of finding a simple process for the production of dronabinol from plant materials , which is in accordance with the legal provisions to be observed.

At least in the interest of obtaining the benefit above and/or determining which source of CBD would be optimum in terms of cost, a person of ordinary skill in the art would have been motivated to test synthetically derived CBD and plant derived CBD as starting materials for the methods above. Furthermore, a person of ordinary skill in the art would expect that CBD obtained from plant materials would contain at least trace amounts of THC. For instance, Hazekamp teaches the following on page 67:
[…] This approach is based on the fact that even hemp varieties of cannabis produce a small amount of THC, and therefore naturally derived CBD extracts will carry some THC in the final products.

Accordingly, a person having ordinary skill in the art would expect that using plant derived CBD would result in a starting material containing Δ9-THC as embraced by claims 19 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626